Citation Nr: 1430692	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  03-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for a psychiatric disorder, to include generalized anxiety disorder (GAD) and posttraumatic stress disorder (PTSD).

2.  Whether a timely notice of disagreement (NOD) was filed with respect to a September 26, 2011, rating decision that awarded service connection for carpal tunnel syndrome of the right and left upper extremities and assigned an initial 10 percent rating effective January 18, 2011, and denied to reopen claims for service connection for peripheral neuropathy of the right and left upper extremities.

3.  Entitlement to an initial increased rating in excess of 10 percent for carpal tunnel syndrome of the right and left upper extremities.

4.  Entitlement to an earlier effective date than January 18, 2011, for the grant of entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the right and left upper extremities, to include as secondary to the service-connected Diabetes Mellitus, Type II with Pruritus at genital area.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010, September 2011, and April 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a decision dated in April 2006, the Board denied the Veteran's claim for an increased rating for an acquired psychiatric disorder, to include an anxiety reaction and PTSD.  An appeal followed to the United States Court of Appeals for Veterans Claims (Court), and the parties to the appeal thereafter jointly moved the Court to vacate the Board's April 2006 decision and remand the matter to the Board for further actions.  By an order dated in September 2006, the Court granted the parties' motion, thereby vacting the Board's earlier decision and remanding the matter for further actions.  In April 2007, the Veteran's claim was remanded by the Board for additional development.  The case has since been returned to the Board for further review.

In June 2010, a rating decision increased the Veteran's evaluation for a psychiatric disorder to 50 percent, effective February 2, 2009, the date of the VA examination showing worsening.  That same month, the Veteran's representative disagreed with the assigned effective date of February 2, 2009, for the Veteran's 50 percent rating, noting that the Veteran filed his claim for an increased rating in 2001.  The Board notes that although the Veteran's representative characterized this claim as a disagreement with the effective date of the 50 percent rating, this was essentially an increased rating claim for the period prior to February 2, 2009.  In September 2010, the Veteran's representative also disagreed with the assigned 50 percent disability rating for the Veteran's service-connected psychiatric disorder.  In April 2012, a rating decision retroactively increased the Veteran's service-connected psychiatric disorder to 50 percent, effective December 21, 2001, the date he filed his claim for increase.  However, the increased rating remains on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, under 38 C.F.R. § 3.400(o)(2), an increased evaluation can be granted up to one year prior to the date of claim.  Therefore, the one year period prior to December 21, 2001, is part and parcel of the increased rating claim before the Board.  

The Virtual VA paperless claims processing system contains VA treatment records dated from October 2010 to October 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The issues of entitlement to an increased rating in excess of 50 percent for a psychiatric disorder, to include GAD and PTSD; entitlement to an initial increased rating in excess of 10 percent for carpal tunnel syndrome of the right and left upper extremities; entitlement to an earlier effective date than January 18, 2011, for the grant of entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the right and left upper extremities, to include as secondary to the service-connected Diabetes Mellitus, Type II with Pruritus at genital area,
are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's September 2012 NOD was postmarked within one year of the September 26, 2011, rating decision that awarded service connection for carpal tunnel syndrome of the right and left upper extremities and assigned an initial 10 percent rating effective January 18, 2011, and denied to reopen claims for service connection for peripheral neuropathy of the right and left upper extremities.


CONCLUSION OF LAW

A timely NOD was filed with respect to the September 26, 2011, rating decision.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 19.26, 20.201, 20.302, 20.305 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duty to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The Veteran maintains that he filed a timely NOD as to the September 26, 2011, RO determination that awarded service connection for carpal tunnel syndrome of the right and left upper extremities and assigned an initial 10 percent rating effective January 18, 2011, and denied to reopen claims for service connection for peripheral neuropathy of the right and left upper extremities.  See January 2013 submission from the Veteran's representative and May 2013 VA Form 9 Appeal.

An NOD, a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s), must be filed within one year of the AOJ providing the claimant with notice of the determination, otherwise the decision(s) will become final, absent an applicable provision to the contrary.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 20.302(a).  An NOD requires no special wording or phrasing, and is to be evaluated within the context of the overall record. Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999). 

Applicable regulations provide that the provided one year period to file an NOD does not include the date the claimant receives notification of the AOJ determination, but does include the last date of the one year period.  See 38 C.F.R. § 20.305(b).  In this context, VA must regard an NOD bearing a postmark prior to the expiration of the one year period as being timely filed; however, if no relevant postmark is of record, the NOD is presumed to have been postmarked five days prior to the date received by VA.  38 C.F.R. § 20.305(a).

Again, a September 26, 2011, notification letter informed the Veteran of the RO's rating decision that awarded service connection for carpal tunnel syndrome of the right and left upper extremities and assigned an initial 10 percent rating, and denied to reopen claims for service connection for peripheral neuropathy of the right and left upper extremities.  Because the RO notified the Veteran of the respective determinations on September 26, 2011, the time provided for the Veteran to file a timely NOD expired on September 27, 2012.  See 38 C.F.R. § 20.305(b).

Here, the RO claimed that it received the Veteran's NOD on October 3, 2012, and in December 2012, the RO notified the Veteran that the NOD had not been timely filed.  The Veteran expressed disagreement with this determination and perfected appellate review.  In support of his claim, the Veteran submitted the United States Postal Service (USPS) certified mail receipt for the NOD.  The USPS certified mail receipt showed that the NOD, which expressed disagreement with the September 26, 2011, rating decision, was postmarked on September 25, 2012.  The USPS certified mail receipt also showed that the NOD was delivered to the RO on September 28, 2012.  

The statutory postmark rule, as well as implementing regulation, specifically requires VA to consider timely filed an NOD "postmarked before the expiration of the one-year period."  38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. § 20.305(a).

The evidence shows that the Veteran's NOD was postmarked by the USPS on September 25, 2012, prior to the expiration of the statutory period to file a timely NOD.  In light of the foregoing, the Board finds the evidence of record sufficiently establishes that the NOD was placed in a USPS mailbox prior to September 27, 2012, or within one year of the September 26, 2011, RO determination.  Thus, the Board finds that the Veteran's NOD to the September 26, 2011, rating decision was timely filed.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 20.302(a); see also Savitz, supra.


ORDER

The Veteran filed a timely NOD with respect to the September 26, 2011, rating decision. 


REMAND

As to the issue of an increased rating in excess of 50 percent for the Veteran's service-conncted psychiatric disorder, in the Veteran's April 2012 Form 9 Appeal, his representative indicated that the Veteran continues to receive VA treatment for his psychiatric disorder, yet the latest-dated records mentioned in the Statement of the Case (SOC) were nearly two years old.  The Board observes that the most recent VA treatment records in the file are from October 2011.  Given the Veteran's representative's assertion that the Veteran has continued to receive VA treatment for his psychiatric disorder, any outstanding treatment records, to include records from the San Juan VA Medical Center, must be obtained.  

Moreover, the Board observes that the Veteran was last afforded a VA examination for his psychiatric disorder in November 2011.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's representative's assertions that the Veteran has continued to receive VA treatment for his psychiatric disorder, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his psychiatric disorder.

Furthermore, as discussed above, the Board has determined that the Veteran filed a timely NOD as to the September 2011 rating action, awarding service connection for carpal tunnel syndrome of the right and left upper extremities and assigning an initial 10 percent rating effective January 18, 2011, and denying to reopen claims for service connection for peripheral neuropathy of the right and left upper extremities.  Given this determination and the fact the RO has yet to issue a relevant SOC, the Board has no discretion and is obligated to remand the issues to the RO for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436  (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the VA treatment records from the San Juan VA Medical Center identified by the Veteran's representative.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected psychiatric disorder.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's service-connected psychiatric disorder, specifically the level of occupational and social impairment the Veteran's psychiatric disorder creates.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning. 

3.   Issue a Statement of the Case (SOC) with respect to 
	the Veteran's claims for (I) an initial increased rating 
	in excess of 10 percent for carpal tunnel syndrome of 
	the right and left upper extremities; (II) entitlement to 
	an earlier effective date than January 18, 2011, for the 
	grant of entitlement to service connection for carpal 
	tunnel syndrome of the right and left upper 
	extremities; and (III) whether new and material 
	evidence has been received to reopen a claim for 
	entitlement to service connection for peripheral 
	neuropathy of the right and left upper extremities, to 
	include as secondary to the service-connected 
	Diabetes Mellitus, Type II with Pruritus at genital 
	area.  The SOC must include notification of the need 
	to timely file a substantive appeal to perfect appellate 
	review of these issues.

4.  After the above-development has been completed, 
     adjudicate the claims.  If any benefit sought remains 
     denied, furnish the Veteran and his representative a 
     supplemental statement of the case and return the case 
     to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


